1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     CURTIS VANDERSON,                                   Case No. 3:18-cv-00246-RCJ-CLB
4                                            Plaintiff,                   ORDER
5            v.
6     JAMES DZURENDA, et al.,
7                                       Defendants.
8
     I.     DISCUSSION
9
            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
10
     an individual who has been released from the custody of the Nevada Department of
11
     Corrections. Plaintiff submitted an application to proceed in forma pauperis for prisoners.
12
     (ECF No. 1). The Court now directs Plaintiff to file an application to proceed in forma
13
     pauperis by a non-prisoner within thirty (30) days from the date of this order or pay the
14
     full filing fee of $400.
15
     II.    CONCLUSION
16
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
17
     in forma pauperis for prisoners (ECF No. 1) is DENIED as moot.
18
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
19
     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
20
     document entitled information and instructions for filing an in forma pauperis application.
21
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
22
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
23
     non-prisoners; or (2) pay the full filing fee of $400.
24
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
25
     dismissal of this action may result.
26
            DATED: December 3, 2019.
27
28
                                                 UNITED STATES MAGISTRATE JUDGE
